Mr. Chief Justice Sharkey
delivered the opinion of the court.
This action is founded on a protested bill of exchange, drawn before the passage of the act of 1836, taking off damages, but protested for non-payment, after the passage of the act. The only question is, whether under these circumstances, the plaintiff below was entitled to five per cent, damages.
The right to damages did not accrue at the time of making the bill. The failure to pay conferred the right, and nothing else. As no right to damages had accrued, while there was a .law in force, by which it could accrue, the repeal of the law defeated the right.
The language of the first section of the act is, “ that all bills of exchange drawn, or which may hereafter be drawn;” which extends as well to those in existence and 'unprotested at the time of the act as to those afterwards drawn.
*691It appears, therefore, to have been the object of the legislature to extend the application of the law, as far as it could, to bills then in existence.
The judgment must be reversed, cause remanded and venire de novo awarded.